The opinion of the court was delivered by
Green, J. *
It is objected, that Wright was an incompetent witness, because he was a member of the corporation. But it is decided, that inhabitants of towns are competent witnesses for the towns in which they reside, without a release. 1 N. H. Rep. 273, Eustis v. Parker. And we are of opinion that the members .of parishes and school districts stand on the same ground, and that the witness in this case was properly admitted.
And we are of opinion that it was not necessary, in this case, to prove that the corporation was duly organized. The giving of the note is an admission, by the defendant of the existence of the corporation, and he cannot now be permitted to deny that there is a duly organized corporation. Angelí on Corporations, SSL
It is further contended that the defendant ought to have been permitted to show that he had ceased to be a member of the corporation. But we are of opinion that the evidence rejected was wholly immaterial. By ceasing to be a member of the society he ceased to be liable for any tax afterwards raised by the society, but he was not thereby discharged from his contract. The note was not a tax.
It is objected that the note is without consideration and void. But we are of opinion that a good consideration was shown in this case. When several agree to contribute to a common object, which they wish to accomplish, the promise of each is a good consideration for the promises of the others. 4 N. H.Rep. 533, George v. Harris.

Judgment on the verdict.


 Parker, J. having been of counsel, did not sit.